—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), entered July 22, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint for failure to timely file a notice of claim and denied, as academic, its cross motion for leave to serve and file an amended complaint.
Ordered that the order is affirmed, with costs.
The filing of a written verified claim with the fire district secretary is a condition precedent to the commencement of an action against a fire district (see, Town Law § 180; Matter of Elmont Fire Dist. v Lapeka Constr. Corp., 232 AD2d 636; Franza’s Universal Scrap Metal v Town of Islip, 89 AD2d 843, 844; Wa-Wa-Yanda, Inc. v Town of Islip, 25 AD2d 762, affd 21 NY2d 1013). By delivering a copy of the written verified claim to a dispatcher, not the secretary of the fire district, the plaintiff failed to satisfy the requirement of Town Law § 180. There was no evidence that the defendant made any misrepresentations regarding the need to file a verified claim with its secretary, or otherwise induced the plaintiff not to file a verified claim (cf., Bender v New York City Health & Hosps. Corp., 38 NY2d 662, 668). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.